     Case 4:21-cv-01222 Document 10 Filed on 07/29/21 in TXSD Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

JAMSINE JONES                 §
                              §
              Plaintiff,      §
                              §
v.                            §               CIVIL ACTION NO. H-21-1222
                              §
JERRY VERHAGEN, individually, §
dba HAMLIN ROSS & ASSOCIATES §
                              §
              Defendant.

                            ORDER OF DISMISSAL

             Counsel for the plaintiff has filed a Notice of Voluntary Dismissal. It is

ORDERED that this cause be dismissed without prejudice with each parties to bear

their own costs.

             SIGNED on July 29, 2021, at Houston, Texas


                                     ______________________________________
                                                  Lee H. Rosenthal
                                             United States District Judge
